IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00365-CV

CLYDE F. HILL,
                                                            Appellant
v.

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, SUCCESSOR BY MERGER
TO CHASE HOME FINANCE, LLC,
                                                            Appellees


                       From the County Court at Law No. 1
                           McLennan County, Texas
                          Trial Court No. 20160637CV1


                           MEMORANDUM OPINION

       Clyde F. Hill appeals from a summary judgment rendered against him on a

petition for forcible detainer and issued on August 1, 2016. By letter dated November 16,

2016, the Clerk of this Court notified Hill that his original filing fee for the appeal was

past due. Hill was warned in the same letter that failure to pay the filing fee within 10

days from the date of the letter would result in the appeal being dismissed. See TEX. R.
APP. P. 42.3(c). More than 10 days have passed, and Hill has failed to pay his original

filing fee.

       Accordingly, this appeal is dismissed. Id.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 7, 2016
[CV06]




Hill v. JPMorgan Chase Bank                                                      Page 2